Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 06/22/2021
Claims 1-10 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniou (US 6,012,598) in view of Corcoran (US 2002/0007602) in view of Steinberg (US 8,376,178) in view of Payne (US 5,735,639).

1, 8, 9: Antoniou discloses a spill containment system for container tanks comprises: a container tank 12 comprised of a liquid container 24 and a steel frame 14 surrounding said liquid container, said steel frame including an upper rectangular frame member and a lower rectangular frame member, each of said frame members including four corners and having a corner casting 60 at each of said eight corners (col. 4, ll. 6-30; fig. 1).

Corcoran represents evidence of having a container pallet 10 having four corners with corner castings 22 being optionally attached to the frame of a storage container 2 (abstract; fig. 3)  which Antoniou fails to teach; and

with said corner castings 22 of said lower frame member resting on said corner castings 42 of said upper rectangular section [0041]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include the pallet of Corcoran in order to ease movement or storage of the container (Corcoran, abstract).

Antoniou fails to disclose a containment pan. Steinberg teaches a containment pan assembly including a liquid-tight pan 10 having an interior capable of holding at least a portion of the contents of one of said liquid containers (abstract), said assembly having an upper rectangular section with four corners (fig. 1A), said upper rectangular section having an outer perimeter size and shape that corresponds to the size and shape of the perimeter of said lower rectangular frame member of said steel frame of said container tank 40 (fig. 2A), whereby, said container pan assembly can support a container tank on said upper rectangular section. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system of Antoniou in view of Corcoran to include the liquid-tight containment system of Steinberg in order to assist in preventing leakage from the supported tank. 

.
  
Claims 2-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniou (US 6,012,598) in view of Corcoran (US 2002/0007602) in view of Steinberg (US 8,376,178) in view of Payne (US 5,735,639) in view of Wrye (US 6,231,247).

2-4, 6, 7: Antoniou in view of Corcoran in view of Steinberg discloses the containment system for container tanks as claimed in claim 1 but fail to include multiple systems. Payne represents evidence of multiple units 30, 500 capable of having the configuration of the previously cited references including a plurality of containment pan assemblies all constructed essentially the same as said first-mentioned containment pan assembly and means 510 for interconnection the systems with one another (col. 5, ll. 26-36; col. 14, ll. 11-22; fig. 19 and 23). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the connecting points of Antoniou in view of Corcoran in view of Steinberg to include the connection points of Payne in order to assist in easily linking the units during storage and transport.

Antoniou in view of Corcoran in view of Steinberg fail to disclose a hose. Wyre teaches a connecting hose 52/90 including valves 54 capable of interconnecting the interiors of the liquid-tight pans of said containment pan assemblies, thus creating the capacity required by regulations (fig. 10). It would have been obvious to one having ordinary skill in the art at the time of the .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniou (US 6,012,598) in view of Corcoran (US 2002/0007602) in view of Steinberg (US 8,376,178) in view of Payne (US 5,735,639) in view of Wrye (US 6,231,247) in view of Locke (US 5,782,035).

5: Antoniou in view of Corcoran in view of Steinberg discloses the claimed invention as applied to claim 1 but fails to disclose recesses in the containment system. Locke teaches the spill containment system for container tanks as claimed in claim 4 wherein each of said container pan assemblies 10 includes end walls with recesses 69 therein and wherein each of said pipes 56 includes a valve 62 associated therewith for opening and closing said pipes, said pipes and valves being located in said recesses (fig. 2-4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the containment system Antoniou in view of Corcoran in view of Steinberg to include the piping configuration of Locke in order assist the user in easily gaining access and delivering contents to the interior of the container. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 7,691,526) in view of Payne (US 5,735,639) in view of Wyre (US 6,231,247).

10:  Frazier discloses a containment pan assembly 10 for a spill containment system for container tanks, each containment pan assembly including a liquid-tight pan having an interior capable of holding at least a portion of the contents of one of said liquid containers, said assembly having an upper rectangular section with four corners and a corner casting 86 at each of said corners (fig. 65). 



Frazier fails to disclose a hose. Wyre teaches a connecting hose 52/90 including valves 54 capable of interconnecting the interiors of the liquid-tight pans of said containment pan assemblies, thus creating the capacity required by regulations (fig. 10). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the containment system of Frazier to include the hose of Wyre in order to assist the user in draining off excess fluids leaked from the tank.


Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
Claim 1: The abstract of Antoniou discloses the contents of the freight container. Those contents include pressurized fluids. Because these contents are indeed fluid, the possibility of leaks exist. The combination of Antoniou in view of Steinberg with Steinberg teaching the use of a containment pan for restricting the spread of leaked fluids from appliances and other machinery. .    
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim 2: The system of Wrye teaches both an apparatus and a tray system to house the apparatus. Hose 90 runs through the tray and enables overspill to be drained out of the tray (Wrye; col. 6, ll. 4-15). 

Claim 5:  Modification of the containment pan of Steinberg would be obvious to one having ordinary skill in the art. Such modifications include recessed endpoints where pipes 56 can extend into and out and control valves 58/62 for draining and/or filling found in Locke.

The modifications made through the combinations of the provided references fail to hinder the overall workability of the base reference, Antoniou. It is believed that the above rejection still reads on Applicant’s claimed invention. The rejection is respectfully maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735